Citation Nr: 0500547	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  04-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which granted service connection for 
PTSD with a 30 percent disability evaluation.  The veteran 
has appealed this decision.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  He is currently evaluated as 50 percent 
disabled, in accordance with a December 2003 rating decision.  

In June 2004, the veteran and his wife presented testimony at 
a video-conference hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing has been associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

Review of the claims folder indicates the existence of 
potentially relevant evidence which is not on file.  
Specifically, the veteran testified about being treated for 
PTSD at the Vet Center on a weekly basis.  Accordingly, these 
records should be obtained on remand.  

Additionally, although the veteran underwent VA psychiatric 
examinations in July 2002 and July 2003, to ensure that the 
duty to assist him has been fulfilled, he should be afforded 
an additional VA examination after all his treatment records 
have been obtained, and the examiner should be provided 
access to the claims file.  The veteran testified in June 
2004 that he was confused during his prior VA examinations 
and lost his train of thought.

As the case must be remanded for the foregoing reasons, the 
RO should take this opportunity to ensure that all duty to 
notify obligations have been satisfied in accordance with the 
VCAA.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for a higher rating for PTSD; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request that 
he provide any evidence in his possession 
that pertains to the claim.  A copy of 
this notification must be associated with 
the claims folder.

2.  Make arrangements to obtain records 
of all the treatment provided to the 
veteran for PTSD from the Vet Center, 
including from Dr. Volker.  See 
Transcript of personal hearing dated June 
18, 2004, page 7.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.  In so doing, 
the examiner is asked to address his or 
her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the 
basis of the veteran's PTSD alone, the 
examiner is asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


